DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 6, filed 8/1/2022, with respect to specification objection have been fully considered and are persuasive.  The objection of the specification has been withdrawn. 

Applicant’s arguments with respect to claim(s) 1, 4 and 5 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  In the remarks, the Applicant stated that the applied references did not disclose the features of:
“a first cable configured to connect the control substrate and the input device and configured to transmit information from the input device to the control substrate, and 
a second cable configured to connect the input device and the IC card reader and configured to transmit information from the IC card reader to the input device, 
wherein information that is input to the IC card is transmitted to the input device via the second cable and then is transmitted to the control substrate via the first cable”.
This deficiency is cured by the newly applied reference of Sakagami and Fukushima.  
	
Regarding the Sakagami reference, in figure 22, the IC card reader is connected to an operating terminal with a USB terminal, and the operating terminal is connected to the MFP with a cable.  This information is taught in ¶ [201].  The IC card reader sends information to the operation terminal, which is taught in ¶ [206].  The printer receives information from the operation terminal to guide printing, which is taught in ¶ [203].  These sections of the Sakagami reference disclose the features of “a first cable configured to connect the control substrate and the input device and configured to transmit information from the input device to the control substrate, and a second cable configured to connect the input device and the IC card reader and configured to transmit information from the IC card reader to the input device”.  Although the Sakagami reference teaches the above-mentioned features, the reference is deficient in teaching the feature of “wherein information that is input to the IC card is transmitted to the input device via the second cable and then is transmitted to the control substrate via the first cable”.  Fukushima cures this deficiency.  
In regards to the Fukushima reference, the reference teaches sending information from the IC card reader to the operation panel and eventually to a printer for output from the operation panel, which is taught in col. 17, ll. 32-60.  This is an example of the claimed feature of “wherein information that is input to the IC card is transmitted to the input device via the second cable and then is transmitted to the control substrate via the first cable”.  Therefore, this feature of Fukushima combined with the features of the Sakagami reference performs the features of the contended features above.  

Thus, based on the above, the features of the claims are disclosed below.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: control substrate in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katsuyama (US Pub 2011/0181903) in view of Common Knowledge of MFP software keyboards, Takemoto (US Pub 2009/0123175), Kasatani (US Pub 2009/0007232), Sakagami (US Pub 2008/0231887), Fukushima (USP 5293256) and Cheng (CN-105590376 (Pub Date: 11-02-2018)).

Re claim 1: Katsuyama teaches an image forming apparatus comprising: 
an operating portion of a touch panel type, the operation portion being capable of displaying a software key, the operation portion not being provided with a hardware key permitting input of the numerical value (e.g. the MFP contains a touch panel that allows a user to enter information on a displayed software keyboard via a touch operation.  The software keyboard does not contain hardware keys like the numeric keyboard to the right of the touch panel area of the display, which is disclosed in ¶ [37], [43] and [46] and figures 1 and 2.);

[0037] The present invention relates to an operating section structure capable of mounting a detachable authentication device usable on an image processing apparatus such as an MFP, a copying machine, a printer, a scanner, and an MFP having these functions, and on an information processing apparatus such as an IC card settlement system located in a company cafeteria, a newsstand, or the like and an IC card access control system installed on a door of a conference room or the like. On the front side of a document scanning unit, an image display surface and an authentication device placement surface, on which a detachable authentication device is externally mounted at an angle different from that of the image display surface, are provided. The image display surface includes a liquid crystal display (LCD) screen with or without a touch panel. The authentication device includes a non-contact communications type IC card reader/writer, a magnetic card reader/writer, an optical fingerprint scanner, and a security code input device with a numeric keypad. The device a device that performs not only authentication but also charge controls, such as a prepaid (subtractive) card reader/writer on which a subtractive card with the number of units prepaid in advance is placed while in use. However, the present invention is not limited to these and exemplary embodiments described with the accompanying drawings below.

[0043] When the authentication device is not added as an option to the operating section 6 of the apparatus 1 provided with the image display surface 9, personal authentication can be performed by pressing the authentication key (log-in key) 11 and then entering a user ID and a password with the numeric keypad 10 and a keyboard appearing on the screen of the image display surface 9.

[0046] When the image display surface 9 is inclined descending towards the front, the reflection of lights on the ceiling and the like is lessened and a display device such as an LCD is positioned adequately with respect to its view angle, making the display easier to see. Furthermore, if the image display surface 9 has a touch panel, the angle of screen keys becomes adequate, making the screen keys easier to press. Additionally, in the present embodiment, the numeric keypad 10 and the authentication key (log-in key) 11 are provided between the image display surface 9 and the authentication device mounting unit 8, making the authentication device 17 more recognizable than the authentication key (log-in key) 11. This makes users aware that the sequence of personal authentication is performed with a card or a fingerprint first. If the authentication device 17 is positioned to the left of the operating section 6, the operability of the authentication key (log-in key) and the keyboard appearing on the image display surface or the numeric keypad is not satisfactory when, for example, the device 17 is used on an information processing unit, such as an IC card access control system, and a user does not bring his/her employee ID card and enters with a temporary card. In terms of this, the operability is improved. More specifically, in the present embodiment, even in such a situation, the eyes of the user move in order from right to left (authentication device->authentication key->numeric keypad->screen keys), making it easier to recognize the order of operation to be performed. Accordingly, the flow of the operation not going from side to side makes it easier to operate the operating section 6.
 
an input device that is a separate member from the operating portion, the input device being provided adjacent to a right side of the operating portion when the image forming apparatus is seen from a position opposing the operating portion, and the input device being provided with a hardware key permitting input of the numerical value (e.g. the operation panel contains a numeric keypad that is used to enter numbers on the MFP.  The numeric keypad is to the right of the touch panel that is used to display a software keyboard, which is disclosed in figure 2, ¶ [37], [43] and [46] above.); 

an IC card reader that is a separate member from the operating portion and the input device, the IC card reader being provided adjacent to a right side of the input device when the image forming apparatus is seen from a position opposing the input device, the IC card reader being configured to receive user information from an IC card (e.g. the IC card reader is right of the numeric keys on the MFP.  This is used to accept a user device or IC card in order to perform an authentication operation associated with the user utilizing the MFP, which is disclosed in ¶ [37] above.); 
a holding member having a structure that is configured to integrally hold the input device and the IC card reader (e.g. the MFP contains a member that is able to hold the input device and contains holes to hold the structure to grasp the IC card reader.  The holding member (26), which is seen in figure 2 with the two holes and figure 14, is used to hold both devices onto the MFP, which is disclosed in ¶ [58].);

[0058] FIGS. 12A and 12B are perspective views of an image processing apparatus provided with an operating section according to a third embodiment of the invention viewed from the right front side. FIG. 13 is a perspective view illustrating an operational panel having a variable angle tilting mechanism that is cut out of the apparatus according to the third embodiment depicted in FIGS. 12A and 12B. FIG. 14 is a perspective view illustrating a rear portion of a lower cover of the operational panel that is cut out to illustrate a hinge for the operational panel having the variable angle tilting mechanism viewed from the back of the apparatus. FIG. 15 is a side view of the operational panel 7 that is cut out to illustrate the hinge mechanism for the operational panel. In the third embodiment, a tilting mechanism 25 is provided on the upper surface of the concave portion of the operating section where the operational panel 7 is provided, and is employed as the hinge mechanism that supports the front portion of the operational panel 7 such that the operational panel 7 is vertically rotatable. The reference numeral 26 represents the lower cover of the operational panel.

wherein the holding member integrally holds the input device and the IC card reader (e.g. the MFP contains a member that is able to hold the input device and contains holes to hold the structure to grasp the IC card reader.  The holding member (26), which is seen in figure 2 with the two holes and figure 14, is used to hold both devices onto the MFP, which is disclosed in ¶ [58].), and 
the holding member further holds the second cable (e.g. the mounting portions that hold the authentication device and the USB cable for connection can be considered as holding the second cable, which is taught in ¶ [41], [50] and [52].).

[0041] When an authentication device is to be mounted on the concave portion 14 for mounting an authentication device as depicted in FIG. 5A, the first grain area 14a, the second grain area 14b, and the non-grain area 14c are formed with the double-sided tapes as described above, and an authentication device 17 with a USB cable 16 disconnected is placed aligning with the second grain area 14b. When the second grain area 14b is formed to match the contour of the authentication device 17, the authentication device 17 can be easily aligned with the mounting position. Thereafter, a detachable connector 18 of the USB cable 16 is connected, as depicted in FIGS. 6A and 6B, to a connector of the authentication device 17 (not depicted) from behind the back surface of the authentication device 17 through the opening 15. Thus, the authentication device 17 can be placed, as depicted in FIG. 5A and FIG. 7, at the position where the opening 15 is hidden behind but the connector 18 can be inserted. Therefore, skills or adjustments for alignment are not required, and the authentication device 17 can be mounted at the mounting portion without variations. When the opening 15 is formed wider in the width direction of the back surface of the concave portion 14 as depicted in FIG. 3, the connector 18 and a ferrite core 19 with different shapes depending on countries can be handled easily, which is convenient. Furthermore, with the opening 15 thus formed, the connector 18 is not likely to be damaged, and the burden for attachment/detachment of the connector 18 can be reduced.

[0050] FIGS. 8A to 8C are perspective views of an image processing apparatus provided with an operating section according to a second embodiment of the invention viewed from the right front side, FIG. 8A with no authentication device 17 being mounted on the authentication device mounting portion and FIG. 8B with the authentication device 17 being mounted thereon. FIG. 8C is a perspective view illustrating an exemplary wiring layout of the USB cable 16 of the authentication device 17 according to the second embodiment. FIGS. 9A and 9B are enlarged perspective views of the authentication device mounting portion depicted in FIGS. 8A and 8B, respectively. The second embodiment is intended, by positioning the authentication device to be more prominent with the mounting position of the authentication device arranged above the operational panel as described later, to make the user aware that the sequence of personal authentication is performed with a card or a fingerprint first.

[0052] The back side of the placement unit 20, as depicted in FIGS. 10A and 10B and FIGS. 11A to 11D, is also a surface orthogonal to the planar surface 20a at the top of the placement unit 20, and the opening 15 for inserting the USB cable 16 is provided thereon. Because of the opening 15 for inserting the USB cable 16 wired from the authentication device 17 being relatively large when international specifications are considered (see FIG. 11B), it includes a detachable cover 23 provided with a cutout for inserting the USB cable 16 and a mounting bracket 24. Providing the detachable cover 23 offers an advantage of not ruining the appearance because the placement surface for the authentication device 17 and a surface having the opening can be hidden when the authentication device 17 is not mounted as an option. The cover 23 has an opening for inserting the USB cable 16. The cover 23 is preferably used because it can close up the space other than for the cable while hiding the ferrite core of the cable inside the operating section, and preventing a foreign object such as a clip from falling inside as well as not ruining the appearance. As for the shape of the opening of the cover 23, while a cutout 23a is provided at one end as in the example depicted in FIG. 11B, it can be a hole. However, the shape indicated as the example depicted in FIG. 11B is easier to form and thus is preferably used.


However, Katsuyama fails to specifically teach the feature of permitting input of a numerical value.
However, this is well known in the art as evidenced by Common Knowledge of MFP software keyboards (Official Notice).  Similar to the primary reference, Common Knowledge of MFP software keyboards discloses using an MFP touch panel with a software keyboard to enter information (same field of endeavor or reasonably pertinent to the problem).    
Common Knowledge of MFP software keyboards discloses permitting input of a numerical value (e.g. with the use of MFP devices with an operation panel display, it is common to have a software keyboard that is used with both numbers and letters that reflect a physical keyboard.  This allows a user to input numerical and alphabetical information to be used by the MFP.).

However, Katsuyama fails to specifically teach the features of an image forming portion configured to form an image on a sheet, the image forming portion including at least one photosensitive drum and at least one developing device for developing a latent image formed on the photosensitive drum, and an outer casing frame configured to accommodate the image forming portion therein.
However, this is well known in the art as evidenced by Takemoto.  Similar to the primary reference, Takemoto discloses a MFP that prints using a drum and developing devices (same field of endeavor or reasonably pertinent to the problem).    
Takemoto discloses an image forming portion configured to form an image on a sheet, the image forming portion including at least one photosensitive drum and at least one developing device for developing a latent image formed on the photosensitive drum (e.g. the MFP discloses a drum-type image bearing member that is provided toner from the developing devices to form a color image to the drum, which is disclosed in ¶ [67]-[70].  The image is transferred to a sheet using a transfer device, which is disclosed in ¶ [74].), and 

[0067] The image forming stations 10c, 10m, 10y, and 10b include a drum-type image bearing members 11c, 11m, 11y, and 11b, respectively. Each of the image bearing members 11c, 11m, 11y, and 11b rotates in a clockwise direction while being charged by charging devices 12c, 12m, 12y, and 12b. 
[0068] Subsequently, an optical writing device 13 illuminates the image bearing members 11c, 11m, 11y, and 11b with laser beams Lc, Lm, Ly, and Lb, respectively based on image signals. 
[0069] After that, developing devices 14c, 14m, 14y, and 14b supply respective color of toners to latent images formed on the image bearing members 11c, 11m, 11y, and 11b so as to form toner images or visible images of respective colors thereon. 
[0070] When a transfer bias is applied by primary transfer devices 16c, 16m, 16y, and 16k, the toner images in cyan, magenta, yellow, and black formed on the image bearing members 11c, 11m, 11y, and 11b of the image forming stations 10c, 10m, 10y, and 10b are sequentially and overlappingly transferred onto a belt-type intermediate transfer medium 15 facing the image bearing members 11c, 11m, 11y, and 11b, thereby forming a full-color composite toner image. 

an outer casing frame configured to accommodate the image forming portion therein (e.g. a housing is shown in figure 1 to contain the image forming portion of the MFP, which is disclosed in ¶ [62] and [63].).

[0062] At the right side of the image forming apparatus main body 100, a duplex unit or a sheet reverse unit 92 constitutes one of the side walls of a main body housing of the image forming apparatus 100 and is pivotally movable about a support shaft, not illustrated, at the bottom of the duplex unit 92 in the vertical direction thereof so that the upper portion of the duplex unit 92 can be opened pivotally when paper jams or the like occur in the duplex unit 92.

[0063] Referring now to FIG. 2, there is provided a schematic diagram illustrating the internal structure of the image forming apparatus main body 100, according to the illustrative embodiment. It is to be noted that the image reading unit 200, the ADF 300, and the optional sheet feed unit 400 illustrated in FIG. 1 are omitted in FIG. 2.

However, the main embodiment of the primary reference above fails to specifically teach the feature of such that at least a part of the IC card reader projects beyond a right side wall of the outer casing frame when the image forming apparatus is seen from the position opposing the operating portion, 
a control substrate accommodated inside the outer casing frame and configured to control the image forming portion based on inputted information by the operating portion, the input device, and the IC reader. 
However, this is well known in the art as evidenced by Kasatani, which is the reference disclosed in the background of the invention.  Similar to the primary reference, Kasatani discloses a place to interact with a contactless or a contact portion for a IC card for authentication (same field of endeavor or reasonably pertinent to the problem).    
Kasatani discloses such that at least a part of the IC card reader projects beyond a right side wall of the outer casing frame when the image forming apparatus is seen from the position opposing the operating portion (e.g. the invention discloses a prior art aspect that shows the IC card reader a little more right than the right portion of the casing, which is shown in figure 17B, ¶ [13], [14] and [38] of the Katsuyama.  The primary reference was referring to the Kasatani reference.  The primary reference stated that Kasatani increased the overall footprint of the MFP and looked cluttered.  However, the overall function of Kasatani still performed the features of the primary reference of having multiple authentication methods that are outlined in ¶ [43]-[45], while not being as aesthetically pleasing in terms of overall design in the opinion of the primary reference’s inventors.  In addition, the Kasatani reference performs the feature of allowing plural users utilize the MFP without having to worry about crowding the device since the authentication devices can be approached from different directions, unlike the primary reference.  This prevents a second user from seeing a first user’s authentication information and causing the first user’s information to be leaked with only one authentication method used all the time and having every authentication device being arranged on one side of the MFP, which is disclosed in ¶ [151].).

[0043] Furthermore, the digital color complex machine 1 shown in FIG. 2 is provided with a contact type IC card reader 45a and a non-contact type IC card reader 45b (hereinafter collectively referred to as an IC card reader 45). 
[0044] An IC card C (see FIG. 3), which is inserted in the contact type IC card reader 45a to be used (or inserted in the non-contact type IC card reader 45b to be used), is distributed for each operator of, for example, the digital color complex machine 1 and stores authentication information or the like for specifying the operator. The authentication information or the like recorded on the IC card C is read by the contact type IC card reader 45a (or the non-contact type IC card reader 45b), thereby allowing the use of the digital color complex machine 1 within the range of an operator's authority granted corresponding to the authentication information. 
[0045] As shown in FIG. 3, the digital color complex machine 1 is roughly divided into an image processing unit section A and an information processing unit section B in its basic configuration. The printer 7 and the image scanner 8 belong to the image processing unit section A. On the other hand, the operations panel P, the external media input/output device 9, and the IC card reader 45 belong to the information processing unit section B. 

[0151] Accordingly, even where the digital color complex machine 1 is shared by plural users, it is possible to simplify the authentication operations. Particularly, where the digital color complex machine 1 is shared by plural users, the digital color complex machine 1 performs the authentication based on the authentication information acquired from external storage media when the users are switched. Thus, it is not necessary to input the first authentication information with the operations unit every time the users are switched. Furthermore, this makes it possible to reduce information leakage compared with the authentication with a user name/password. 

a control substrate accommodated inside the outer casing frame and configured to control the image forming portion based on inputted information by the operating portion, the input device, and the IC reader (e.g. the CPU within the MFP receives information from the IC card reader and the operation panel that includes the keypad and touch screen.  The CPU controls these devices in order to perform further operations on the MFP, which is taught in ¶ [60]-[62] and [64].).

[0060] Moreover, the CPU 31 is connected to a display control unit 36 that controls the operations panel P, an operations input control unit 37, and an IC card authentication control unit 44. The operations panel P is composed of a display device 40 such as a liquid crystal display (LCD) and an operations input device 41. The operations input device 41 is composed of a touch panel (not shown) of an ultrasonic elastic wave system or the like that is laminated on the front surface of the display device 40 and a keyboard (not shown) having plural keys.

[0061] The keyboard is provided with a start key to start scanning images or the like, a numeric keypad to input numbers, a scanning condition setting key to set a destination of scanned image data, a clear key, and the like. In other words, the display control unit 36 outputs an image display control signal to the display device 40 via the control panel I/F 38 and causes the display device 40 to display given images in accordance with the image display control signal.

[0062] On the other hand, the operations input control unit 37 receives an input control signal in accordance with function settings and inputting operations by an operator through the operations input device 41 via the control panel I/F 38. The IC card authentication control unit 44 causes the IC card reader 45 to read authentication information or the like recorded on the IC card C held by the user and allows the use of the digital color complex machine 1 within the range of the user's authority granted corresponding to the read authentication information or the like.

[0064] As described above, the storage device 34 stores an OS and application programs executed by the CPU 31. In this sense, the storage device 34 functions as a storage medium to store application programs. In the digital color complex machine 1, when the user turns on power, the CPU 31 starts the boot program in the memory unit 32, reads the OS from the storage device 34 into the RAM of the memory unit 32, and starts the OS. The OS starts programs, reads and stores information in accordance with the operations by the user. As a typical OS, Windows (Trade Mark), for example, is known. Operation programs running on such an OS are called application programs. The OS of the information processing unit section B may the same as that of information processing apparatuses (such as the server computer 3 and the client computers 4), namely, a universal OS (for example, Windows (Trade Mark)).

However, the combination of fails to specifically teach the features of a first cable configured to connect the control substrate and the input device and configured to transmit information from the input device to the control substrate, and a second cable configured to connect the input device and the IC card reader and configured to transmit information from the IC card reader to the input device.

However, this is well known in the art as evidenced by Sakagami.  Similar to the primary reference, Sakagami discloses connected different devices (same field of endeavor or reasonably pertinent to the problem).    
Sakagami ‘887 teaches a first cable configured to connect the control substrate and the input device and configured to transmit information from the input device to the control substrate (e.g. the invention teaches having an operation terminal connected to a printing device via a cable.  The IC card reader is connected with the operating terminal via a USB terminal, which is taught in ¶ [201], [203] and [206].), and 

[0201] The image forming apparatus 17a and the IC card reader 174a are connected to the operating terminal 21, which in turn is connected to a network of which the image forming apparatus management system 20 is formed. In the present embodiment, the image forming apparatus 17a may be serially connected to the operating terminal 21 via an RS232C cable. The IC card reader 174a may be connected to the operating terminal 21 via a USB terminal.

[0203] The operating terminal 21, which may comprise a computer, includes a control unit 211, a communications unit 212, a recording device 213, a display unit 214, an operating unit 215, and a plugin 180. The control unit 211 executes or controls processes for realizing the functions of the operating terminal 21. The communications unit 212 performs communications with the image forming apparatus 17a, IC card reader 174a, and various devices connected to the network. The plugin 180 is configured as described with reference to the second embodiment. The operating terminal 21 of the present embodiment may include the region setting information generating unit 193 that has been described with reference to the second embodiment. Specifically, a region setting program may be installed on the operating terminal 21.

[0206] In the following, a user authenticating process in the third embodiment is described. Initially, the IC card identifying information concerning a user is acquired by the IC card reader 174a. Specifically, the control unit 211 of the operating terminal 21 acquires the IC card identifying information via the IC card reader 174a. The acquired IC card identifying information is transmitted to the management server 11 by the communications unit 212. The management server 11 obtains a user ID associated with the IC card identifying information, and acquires use limit information associated with the user ID.

a second cable configured to connect the input device and the IC card reader and configured to transmit information from the IC card reader to the input device (e.g. the invention discloses a USB terminal used to connect the IC card reader and the operating terminal.  The operating terminal acquires information from the IC card reader, which is taught in ¶ [206] above.).
However, the combination above fails to specifically teach the feature of wherein information that is input to the IC card is transmitted to the input device via the second cable and then is transmitted to the control substrate via the first cable.
However, this is well known in the art as evidenced by Fukushima.  Similar to the primary reference, Fukushima discloses an IC card reader connected to an operation panel and the printer (same field of endeavor or reasonably pertinent to the problem).    
Fukushima teaches wherein information that is input to the IC card is transmitted to the input device via the second cable and then is transmitted to the control substrate via the first cable (e.g. the invention discloses connecting an IC card to an IC card reader.  The system determines whether or not acquire data from the IC card and send the data to the operation panel and then to the printer for output, which is taught in col. 17, ll. 32-60.).

(145) In these print processes, it is necessary to select whether data stored in the RAM 64 of the main body or data stored in the RAM of the IC card 52 are printed thereon, and also it is necessary to select one of plural printing forms and one of plural fonts. However, since it is selected whether the contents of the one-touch dial keys 42 correspond to the RAM of the IC card 52 or the RAM 64 of the main body by judging whether or not the IC card 52 is inserted into the IC card interface unit 51, it is desirable to select data to be printed by the above-mentioned selection.

(146) Therefore, in the present preferred embodiment, as shown in FIG. 24, data to be printed are selected automatically depending on the IC card validation flag CVF. Namely, in the case of pressing the number print key 46 in order to print the above-mentioned data (See FIG. 22f), it is automatically selected depending on the IC card validation flag CVF representing whether or not the IC card is inserted thereinto, whether data stored in the RAM of the IC card 52 are printed or data stored in the RAM 64 of the main body are printed, at step S1105 of FIG. 24. Then, data stored therein are developed on the page memory 74 of a bit map memory so that the data can be printed in the above-mentioned format on the sticking label or labels which can be stuck on the operational panel 15 or the IC card 52. At that time, either one of the first and second CCROMs 65 and 66 is selected, and the font corresponding thereto is used.

Lastly, However, the combination of references above fail to specifically teach an input device that is a separate member from the operating portion as an option, in a case in which the input device is provided as an option.
However, this is well known in the art as evidenced by Cheng.  Similar to the primary reference, Cheng discloses a printer device with a display and keyboard (same field of endeavor or reasonably pertinent to the problem).    
Cheng teaches an input device that is a separate member from the operating portion as an option, in a case in which the input device is provided as an option (e.g. the password keyboard (3) can be removed from the overall multi-functional terminal that can contain a printer.  This can be considered as an option that is separate from the display since it can be dismounted from the overall device, which is taught in ¶ [09] and [16]-[18].).

[0009] the shell is provided with a main control board, an industrial control main board, a USB HUB board, an interface board and a lithium battery; the shell surface is provided with a password keyboard, a fingerprint, a magnetic strip writer, thermal printer and contact type IC card reader; said password keyboard is detachable connected with the shell, the back of the shell is provided with a non-contact IC card reader-writer and reader, the communication interface and the outer connection power supply interface and a power supply switch;

[0015[ The beneficial effects of the invention are as follows:
[0016] 1, the existing similar product fixed screen angle is not adjustable: the touch screen uses the notebook rotating design can be folded, and at the back of the liquid crystal screen is added with multiple stage folding support design and automatic reset design, which not only can adjust the screen angle and the touch screen using, it can anti-vibration stably.
[0017] 2, aiming at the disadvantage of single current similar product use mode: the product designed to help and traditional compatible. are as follows:. designed to be embedded within the host and detachable password keyboard, when used as a self-service terminal fixed to input using the host machine to the client. when it is used as a traditional terminal needs to staff and customer interaction using, taking out the password keyboard to input client used opposite to the worker.
[0018] 3, aiming at the defect of current similar product function without completing the integrated magnetic strip reader-writer, contact IC card reader-writer, a non-contact IC card reader-writer, reader, a password keyboard, a thermal printer, a fingerprint, a PSAM safety module, front and back cameras, lithium cell power supply management.

Hence, the prior art includes each limitation, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual elements combined in a single prior art reference. 

In combination, Katsuyama performs the same function as it does separately of an image forming apparatus comprising: 
an operating portion of a touch panel type, the operation portion being capable of displaying a software key permitting input of a numerical value, the operation portion not being provided with a hardware key permitting input of the numerical value;
an input device that is a separate member from the operating portion, the input device being provided adjacent to a right side of the operating portion when the image forming apparatus is seen from a position opposing the operating portion, and the input device being provided with a hardware key permitting input of the numerical value; 
an IC card reader that is a separate member from the operating portion and the input device, the IC card reader being provided adjacent to a right side of the input device when the image forming apparatus is seen from a position opposing the input device, the IC card reader being configured to receive user information from an IC card; 
a holding member having a structure that is configured to integrally hold the input device and the IC card reader, and 
the holding member further holds the second cable. 
In combination, Common Knowledge of software keyboards performs the same function as it does separately of permitting input of a numerical value. 
In combination, Takemoto performs the same function as it does separately of an image forming portion configured to form an image on a sheet, the image forming portion including at least one photosensitive drum and at least one developing device for developing a latent image formed on the photosensitive drum, and an outer casing frame configured to accommodate the image forming portion therein.
In combination, Kasatani performs the same function as it does separately of such that at least a part of the IC card reader projects beyond a right side wall of the outer casing frame when the image forming apparatus is seen from the position opposing the operating portion, a control substrate accommodated inside the outer casing frame and configured to control the image forming portion based on inputted information by the operating portion, the input device, and the IC reader. 

In combination, Sakagami performs the same function as it does separately of a first cable configured to connect the control substrate and the input device and configured to transmit information from the input device to the control substrate, and a second cable configured to connect the input device and the IC card reader and configured to transmit information from the IC card reader to the input device. 

In combination, Fukushima performs the same function as it does separately of wherein information that is input to the IC card is transmitted to the input device via the second cable and then is transmitted to the control substrate via the first cable.

In combination, Cheng performs the same function as it does separately of an input device that is a separate member from the operating portion as an option, in a case in which the input device is provided as an option. 

Therefore one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. 

The results of the combination would have been predictable and resulted in modifying the invention of Katsuyama to include the feature of permitting input of a numerical value, as discussed by Common Knowledge of Software keyboards, thereby allowing both a software input of various characters associated with authentication from the operation panel as well as hardware input of information, which improves operability of the MFP. 

The results of the combination would have been predictable and resulted in modifying the invention of Katsuyama to include the feature of an image forming portion configured to form an image on a sheet, the image forming portion including at least one photosensitive drum and at least one developing device for developing a latent image formed on the photosensitive drum, and an outer casing frame configured to accommodate the image forming portion therein, as discussed by Takemoto, thereby having an image forming portion arranged in an MFP in a manner that will enhance or improve the stiffness of the main body housing that supports the printing components, as Takemoto discloses in ¶ [171]-[173]. 

The results of the combination would have been predictable and resulted in modifying the invention of Katsuyama to include the feature of such that at least a part of the IC card reader projects beyond a right side wall of the outer casing frame when the image forming apparatus is seen from the position opposing the operating portion, as discussed by Kasatani, thereby reducing the leakage of authentication information when switching users at a MFP used by a plurality of users, as Kasatani discloses in ¶ [151]. 

The results of the combination would have been predictable and resulted in modifying the invention of Katsuyama to include the feature of a first cable configured to connect the control substrate and the input device and configured to transmit information from the input device to the control substrate, and a second cable configured to connect the input device and the IC card reader and configured to transmit information from the IC card reader to the input device, as discussed by Sakagami, thereby having information communicated between devices in a manner that maintains security and confidentiality is maintained, as Sakagami discloses in ¶ [13]. 
The results of the combination would have been predictable and resulted in modifying the invention of Katsuyama to include the feature of wherein information that is input to the IC card is transmitted to the input device via the second cable and then is transmitted to the control substrate via the first cable, as discussed by Fukushima, thereby acquiring data from an IC card from a reader to an operation panel and to a printer to improve performance of sending data from the IC card memory to the printer, as Fukushima discloses in col. 2, ll. 43-57. 

The results of the combination would have been predictable and resulted in modifying the invention of Katsuyama to include the feature of an input device that is a separate member from the operating portion as an option, in a case in which the input device is provided as an option, as discussed by Cheng, thereby containing a movable compatible design of a keyboard, as Cheng discloses in ¶ [14]. 

Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was filed (or, for Pre-AIA  purposes, at the time the invention was made). 
  
Re claim 4: The teachings of Katsuyama in view of Common Knowledge of MFP software keyboards, Takemoto, Kasatani, Sakagami, Fukushima and Cheng are applied to claim 1 disclosed above. 
Katsuyama discloses an image forming apparatus according to claim 1, wherein the holding member includes a first holding portion (interpretation: a numeric keypad accommodating portion for accommodating the numeric keypad and a cable accommodating portion, which is disclosed on pages 16 and 17.  This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.) configured to hold the input device and 
a second holding portion (interpretation: a reader accommodating portion for accommodating the IC card reader, which is disclosed on page 16.  This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.) configured to hold the IC card reader, the first holding portion and the second holding portion being integrally molded with each other (e.g. the operation panel is held in a portion of the MFP by an adjustable bar and within an area (26) that holds the panel display and numeric keypad.  Another portion holds a IC card reader that can be placed within the area (26).  When the two devices are placed by one another, it appears these devices are integrally molded with each other, which is seen in figures 2, 13 and 14 and ¶ [58] above.).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katsuyama, as modified by Common Knowledge of MFP software keyboards, Takemoto, Kasatani, Sakagami, Fukushima and Cheng, as applied to claim 1 above, and further in view of Uchida (US Pub 2012/0243042).

Re claim 5: The teachings of Katsuyama in view of Common Knowledge of MFP software keyboards, Takemoto, Kasatani, Sakagami, Fukushima and Cheng are applied to claim 1 disclosed above..
Katsuyama discloses an image forming apparatus according to Claim 1, wherein the holding member includes a first holding portion configured to hold the input device and a second holding portion configured to hold the IC card reader, the first holding portion and the second holding portion being fixed to each other (e.g. the MFP contains a member that is able to hold the input device and contains holes to hold the structure to grasp the IC card reader.  The holding member (26), which is seen in figure 2 with the two holes and figure 14, is used to hold both devices onto the MFP, which is disclosed in ¶ [58] above.).

However, Katsuyama fails to specifically teach the feature of the first holding portion and the second holding portion being fixed to each other with a screw.
However, this is well known in the art as evidenced by Uchida.  Similar to the primary reference, Uchida discloses an operation panel held with a screw (same field of endeavor or reasonably pertinent to the problem).    
Uchida discloses the first holding portion and the second holding portion being fixed to each other with a screw (e.g. a screw is used to engage or hold a first panel with a second panel.  This is used to fix the panels together.  Using a screw to affix the different portions would allow for an easy to unlock configuration, which is disclosed in ¶ [212] and [213].).

[0210] [l1: Screw-Held Structure] 
[0211] FIG. 32 is a schematic diagram (first variation) illustrating the fixing structure between the panels in operation panel device 1 according to the embodiment of the present invention. In the configuration example in FIG. 32, similarly to operation panel device 1 illustrated in FIG. 4, second panel 200 is disposed above (closer to the user), and first panel 100 is disposed below (closer to image forming apparatus MFP). 
[0212] In the configuration example in FIG. 32(A), a through-hole 120 is made in the direction perpendicular to the display surface in part of first panel 100, and an engagement hole 220 that is opened to the side on which first panel 100 is located is made in second panel 200. As illustrated in FIG. 32(B), when operation panel device 1 is in the opened state, through-hole 120 of first panel 100 is aligned with engagement hole 220 of second panel 200 in the direction perpendicular to the display surface. That is, as illustrated in FIG. 32(B), a screw 410 pierces through-hole 120 and engagement hole 220 from a rear surface of first panel 100 on the side of image forming apparatus MFP, thereby positioning the relative relationship between first panel 100 and second panel 200. 
[0213] Thus, in the configuration illustrated in FIG. 32, the screw-held mechanism at the rear side of first panel 100 located below is adopted in the method for fixing the panels. An easy-to-unlock shape is adopted in the method for fixing the panels. 
[0214] That is, operation panel device 1 illustrated in FIG. 32 includes the fixing mechanism that fixes the state in which first panel 100 and second panel 200 do not overlap each other. The fixing mechanism is screw 410 that is a stopper piercing first panel 100 and second panel 200 from the side opposite to the display surface. 

Therefore, in view of Uchida, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of the first holding portion and the second holding portion being fixed to each other with a screw, incorporated in the device of Katsuyama, as modified by the features of Common Knowledge of MFP software keyboards, Takemoto and Kasatani, in order to affix two portions together with a screw to allow for an easy to unlock configuration, which makes it easier to separate affixed components (as stated in Uchida ¶ [213]).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sensu teaches a detachable connection of an external keyboard.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD S DICKERSON whose telephone number is (571)270-1351.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHAD DICKERSON/Primary Examiner, Art Unit 2672